The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            March 27, 2014

                                         No. 04-14-00168-CR

                                          Edward VARGAS,
                                             Appellant

                                                   v.

                                      THE STATE OF TEXAS,
                                            Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR6559
                              Honorable Ray Olivarri, Judge Presiding


                                             O R D E R

         The trial court’s certification in this appeal states that “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain,
and the punishment assessed did not exceed the punishment recommended by the prosecutor and
agreed to by the defendant; therefore, the trial court’s certification accurately reflects that the
criminal case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) of the Texas Rules
of Appellate Procedure provides, “The appeal must be dismissed if a certification that shows the
defendant has a right of appeal has not been made part of the record under these rules.” TEX. R. APP.
P. 25.2(d). It is therefore ORDERED that this appeal will be dismissed pursuant to rule 25.2(d) of
the Texas Rules of Appellate Procedure unless appellant causes an amended trial court certification
to be filed by April 28, 2014, showing appellant has the right of appeal. See TEX. R. APP. P. 25.2(d);
37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State,110 S.W.3d
174 (Tex. App.—San Antonio 2003, no pet.). All other appellate deadlines are SUSPENDED
pending our resolution of the certification issue.

                                                        _________________________________
                                                        Catherine Stone, Chief Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 27th day of March, 2014.


                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court